Russell, C. J.,
concurring dubitante. It is clear that the plaintiff would not be entitled to recover, unless the jury would be authorized to find that his injury was the result of wantonness and wilfulness on the part of the defendant’s agent. Though somewhat inclined to hold that under the facts stated the trial judge did not err in submitting to a jury the question whether the dropping of the trunk, at the time and under the circumstances, evidenced such a reckless and utter disregard of the plaintiff’s safety as to constitute wantonness, still, in view of the fact that the petition does not contain any distinct allegation that the negligence of the defendant’s servant was either wanton or wilful, and because perhaps it may be judicially inferred that wantonness could not arise in the dropping of a trunk which weighed only 175 pounds, I concur in the reversal of the judgment.